Exhibit 10.1

DEED OF INDEMNIFICATION

DEED OF INDEMNIFICATION (this “Deed”) by and among Cooper Industries plc, an
Irish public limited company (the “Company”) and        (the “Indemnitee”).

WHEREAS, Cooper Industries, Ltd. (a Bermuda company, “Cooper Ltd.”) effected a
scheme of arrangement under Bermuda law (the “Scheme of Arrangement”) pursuant
to which the holders of Class A common shares of Cooper Ltd. (other than
subsidiaries of Cooper Ltd. that held Class A common shares) became shareholders
of the Company, and Cooper Ltd. became a wholly owned subsidiary of the Company;

WHEREAS, it is essential to the Company to retain and attract as directors,
secretaries, officers and representatives the most capable persons available;

WHEREAS, Indemnitee is a director or secretary of the Company;

WHEREAS, the articles of association of the Company provide that the
indemnification provided therein shall not be exclusive;

WHEREAS, in recognition of the Indemnitee’s need for protection against personal
liability in order to enhance Indemnitee’s continued service to the Company in
an effective manner, the Company wishes to provide in this Deed for the
indemnification of and the advancing of expenses to Indemnitee to the fullest
extent permitted by law and as set forth in this Deed, and, to the extent
insurance is maintained by a Group Company, for the continued coverage of
Indemnitee as a director and officer of the Company under such directors’ and
officers’ liability insurance policies;

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, with another enterprise, and
intending to be legally bound hereby, the parties hereto agree as follows:



  1.   Certain Definitions:

(a) Change in Control: shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 15% or more of the total
voting power represented by the Company’s then outstanding Voting Securities
without the prior approval of the Company’s Board of Directors, or (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
whose election by such Board of Directors or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
shareholders of the Company approve a merger, takeover, consolidation or scheme
of arrangement of the Company with any other corporation, other than a merger,
takeover, consolidation or scheme of arrangement which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger, takeover, consolidation or
scheme of arrangement, or (iv) the shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all the Company’s assets. For purposes of
determining whether clause (ii) above has been complied with, the directors of
Cooper Ltd. on the effective date of the Scheme of Arrangement shall be included
in the determination of who the directors of the Company were during the
relevant two year period until the second anniversary of the effective date of
the Scheme of Arrangement.

(b) Claim: any threatened, pending or completed action, suit or proceeding, or
any inquiry or investigation, whether conducted by the Company or any other
party, including any appeal therefrom, that Indemnitee in good faith believes
might lead to the institution of any such action, suit or proceeding, whether
civil, criminal, administrative, investigative or other.

(c) Expenses: include attorneys’ (and other legal advisors’) fees and all other
costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal) or preparing to defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event (including all interest, assessments and
other charges paid or payable in connection with or in respect of any of the
foregoing).

(d) Group Company: means the Company, Cooper Ltd. or any subsidiary, whether
direct or indirect, of the Company.

(e) Judgments: include judgments, fines, penalties and amounts paid in
settlement that are paid or payable in connection with any Claim relating to any
Indemnifiable Event (including all interest, assessments and other charges paid
or payable in connection with or in respect of any of the foregoing).

(f) Indemnifiable Event: any event or occurrence related to the fact that
Indemnitee is or was a director, secretary, officer or representative of the
Company, or is or was serving at the request of the Company in accordance with
the Company’s “Code of Ethics and Business Conduct,” as a director, secretary,
trustee, officer, employee, agent or representative of another corporation,
domestic or foreign, nonprofit or for profit, partnership, joint venture,
employee benefit plan, trust or other enterprise, or by reason of anything done
or not done by Indemnitee in any such capacity.

(g) Reviewing Party: any appropriate person or body consisting of a member or
members of the Company’s Board of Directors or any other person or body
appointed by such Board (including the special, independent counsel referred to
in Section 3) who is not a party to the particular Claim for which Indemnitee is
seeking indemnification.

(h) Voting Securities: any securities of the Company that vote generally in the
election of directors.

2. Scope of Indemnification

(a) Indemnification of Judgments and Expenses. In the event Indemnitee was, is
or becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Indemnitee to the fullest extent permitted by law against any and all Expenses
and Judgments arising from or relating to such Claim. Except as otherwise
provided in Section 2(b), such indemnification shall be made as soon as
practicable, but in any event not later than ten (10) days, after written demand
therefor is presented to the Company by or on behalf of the Indemnitee.

For the purposes of this Deed, the meaning of the phrase “to the fullest extent
permitted by law” shall include, but not be limited to: (i) to the fullest
extent permitted by the provisions of Irish law and/or the articles of
association of the Company (the “Articles”) that authorize, permit or
contemplate indemnification by agreement, court action or corresponding
provisions of any amendment to or replacement of such provisions; and (ii) to
the fullest extent authorized or permitted by any amendments to or replacements
of Irish law and/or the Articles adopted after the date of this Deed that
increase the extent to which a company may indemnify its directors, secretaries,
officers and representatives. The Company agrees to take all reasonable actions
to facilitate any application by Indemnitee under Section 391 of the Companies
Act 1963 (as amended) (including any successor provision, “Section 391”),
including without limitation the payment of any costs or expenses incurred by
Indemnitee in making such application.

(b) Indemnification and Advance Payment of Expenses. To the fullest extent
permitted by law, any and all Expenses indemnifiable under Sections 2(a) and
2(c) may, if so requested by the Indemnitee, be paid by the Company promptly as
they are incurred by Indemnitee (any such payment of expenses by the Company is
hereinafter referred to as an “Expense Advance”). Indemnitee shall be obligated,
and hereby agrees, to repay the amount of Expenses so paid only to the extent
that Indemnitee shall have been adjudged by the High Court of Ireland or the
court in which such action or suit was brought to be liable for fraud or
dishonesty in the performance of his or her duty to the Company or if it should
be ultimately determined that Indemnitee is not entitled to be indemnified under
this Deed or otherwise. Indemnitee hereby further agrees to reasonably cooperate
with the Company concerning any Claim.

(c) Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee to the fullest extent permitted by law against any and all expenses
(including attorneys’ and other legal advisors’ fees) that are incurred by
Indemnitee in connection with any claim asserted against or action brought by
Indemnitee for (i) indemnification of Expenses or Judgments or advance payment
of Expenses by the Company, whether under this Deed or under any other
agreement, the Articles, statute or rule of law now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors’ and officers’ liability insurance policy or policies maintained by
any Group Company for, inter alia, the directors and officers of the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance Expense payment or insurance recovery, as the case may
be.

(d) Partial Indemnity. If Indemnitee is entitled under any provision of this
Deed to indemnification by the Company for some or a portion of the Judgments
and Expenses arising from or relating to a Claim but not, however, for all of
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.

(e) Indemnification of Successful Defense Expenses. Notwithstanding any other
provision of this Deed, to the extent that Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified, to the
fullest extent permitted by applicable law, by the Company against all Expenses
incurred in connection therewith.

3. Reviewing Party Determinations.

(a) General Rules. The Reviewing Party, in its discretion, may review the rights
of Indemnitee to indemnity payments under this Deed. Notwithstanding the
provisions of Section 2, the obligations of the Company under Section 2(a) shall
be subject to the condition that the Reviewing Party shall not have determined
(in a written opinion, in any case in which the special, independent counsel
referred to in Section 4 hereof is involved) that Indemnitee would not be
permitted to be indemnified under applicable law; provided, however, that if
Indemnitee has commenced, or thereafter commences, legal proceedings in a court
of competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed) and any such determination by the Reviewing Party shall be modified, to
the extent necessary, to conform to such final judicial determination.

(b) Selection of Reviewing Party. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Board of Directors of the Company as
soon as practicable after notice of a claim for indemnification. If there has
been such a Change in Control, the Reviewing Party shall be the special,
independent counsel referred to in Section 4 hereof.

(c) Judicial Review. If there has been no determination by the Reviewing Party
or if the Reviewing Party determines that Indemnitee substantially would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation in any court having subject matter
jurisdiction thereof seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
and the Company hereby consents to service of process and to appear in any such
proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.

(d) Burden of Proof. In connection with any determination by the Reviewing Party
pursuant to Section 3(a), or by a court of competent jurisdiction pursuant to
Section 3(c) or otherwise, as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
by clear and convincing evidence that Indemnitee is not so entitled.

4. Change in Control. The Company agrees that if there is a Change in Control of
the Company then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments under this Deed or under any other
agreement, the Articles, statute or rule of law now or hereafter in effect
relating to Claims for Indemnifiable Events, the Company shall seek legal advice
only from special, independent counsel selected by Indemnitee and approved by
the Company (which approval shall not be unreasonably withheld), and who has not
otherwise performed services for the Company, Cooper Ltd. or Indemnitee within
the last five years (other than in connection with such matters). Such counsel,
among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent the Indemnitee would be permitted to
be indemnified under this Deed. To the fullest extent permitted by law, the
Company agrees to pay the reasonable fees of the special, independent counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ and other legal advisors’ fees), claims,
liabilities and damages arising out of or relating to this Deed or its
engagement pursuant hereto.

5. No Presumption. For purposes of this Deed, the termination of any claim,
action, suit or proceeding, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee failed to meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

6. Non-exclusivity. The rights of the Indemnitee hereunder shall be in addition
to any other rights Indemnitee may now or hereafter have to indemnification by
the Company or Cooper Ltd. More specifically, the parties intend that Indemnitee
shall be entitled to indemnification to the maximum extent permitted by any or
all of the following:

(a) The fullest benefits provided by the Articles and Cooper Ltd.’s Bye-laws in
effect on the date hereof, a copy of the relevant portions of which are attached
hereto as Exhibit I;

(b) The fullest benefits provided by the Articles or their equivalent of the
Company and the Bye-laws or their equivalent of Cooper Ltd. in effect at the
time the Indemnifiable Event occurs or at the time Expenses are incurred by
Indemnitee;

(c) The fullest benefits allowable under applicable law in effect at the date
hereof or as the same may be amended to the extent that such benefits are
increased thereby;

(d) The fullest benefits allowable under Irish law at the time the Indemnifiable
Event occurs or at the time Expenses are incurred by the Indemnitee; and

(e) Such other benefits as are or may be otherwise available to Indemnitee
pursuant to this Deed, any other agreement or otherwise.

The parties intend that a combination of two or more of the benefits referred to
in (a) through (e) shall be available to Indemnitee to the extent that the
document or law providing for such benefits does not require that the benefits
provided therein be exclusive of other benefits. The Company hereby undertakes
to use its best efforts to assist Indemnitee, in all proper and legal ways, to
obtain all such benefits to which Indemnitee is entitled.

7. Liability Insurance. The rights of the Indemnitee hereunder shall also be in
addition to any other rights Indemnitee may now or hereafter have under policies
of insurance maintained by any Group Company or otherwise. To the extent a Group
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance for, inter alia, the directors and officers of the
Company, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director, secretary, officer or representative.

The Company shall seek that insurance coverage in the amount of the present
policy limits and with the present scope of coverage is maintained by a Group
Company for so long as Indemnitee’s services are covered hereunder, provided and
to the extent that such insurance is available on a basis acceptable to that
Group Company. In the event that such insurance becomes unavailable in the
amount of the present policy limits or in the present scope of coverage at
premium costs and on other terms acceptable to that Group Company, then that
Group Company may forego maintenance of all or a portion of such insurance
coverage. However, in the event of any reduction in (or cancellation of) such
insurance coverage (whether voluntary or involuntary), the Company shall, and
hereby agrees to, stand as a self-insurer with respect to the coverage, or
portion thereof, not retained, and shall, to the fullest extent permitted by
applicable law, indemnify the Indemnitee against any loss arising out of the
reduction in or cancellation of such insurance coverage.

8. Escrow Fund. As collateral security for its obligations hereunder (including
specifically its indemnity obligations (other than Judgments) and other
obligations pursuant to Sections 2, 6 and 7) and under similar agreements with
other directors, secretaries, officers and representatives, in the event of a
Change in Control, the Company shall seek that a Group Company shall dedicate
and maintain, for a period of five years following the Change of Control, an
escrow account in the aggregate of TEN MILLION DOLLARS ($10,000,000) by
depositing assets or bank letters of credit in escrow or reserving lines of
credit that may be drawn down by an escrow agent in said amount (the “Escrow
Reserve”). The Company shall promptly following establishment of the Escrow
Reserve provide Indemnitee with a true and complete copy of the agreement
relating to the establishment and operation of the Escrow Reserve, together with
such additional documentation or information with respect to the Escrow Reserve
as Indemnitee may from time to time reasonably request. The Company shall
promptly following establishment of the Escrow Reserve deliver an executed copy
of this Deed to the escrow agent for the Escrow Reserve to evidence to that
agent that Indemnitee is a beneficiary of that Escrow Reserve and shall deliver
to Indemnitee the escrow agent’s signed receipt evidencing that delivery.

9. Exclusions: In addition to and notwithstanding any other provision of this
Deed to the contrary, the Company shall not be obligated under this Deed to make
any payment pursuant to the Deed for which payment is expressly prohibited by
law (including, with respect to any director or secretary of the Company, in
respect of any liability expressly prohibited from being indemnified pursuant to
section 200 of the Irish Companies Act 1963 (as amended) (including any
successor provisions, “Section 200”), but (i) in no way limiting any rights
under Section 391, and (ii) to the extent any such limitations or prescriptions
are amended or determined by a court of a competent jurisdiction to be void or
inapplicable, or relief to the contrary is granted, then the Indemnitee shall
receive the greatest rights then available under law.

The exclusions in this Section 9 shall not limit the advancement of Expenses
under Section 2(b) or otherwise under this Deed pending the outcome of any
Proceeding unless such advancement of Expenses is expressly prohibited by law.
Notwithstanding the foregoing, this Section 9 shall not limit Indemnitee’s
obligation to repay Expenses as expressly contemplated elsewhere in this Deed or
as otherwise expressly required by law.

10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any of its affiliates
against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company or any of
its affiliates shall be extinguished and deemed released unless asserted by the
timely filing of legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action such shorter period shall govern.

11. Amendments, Etc. No supplement, modification or amendment of this Deed shall
be binding unless executed in writing by each of the parties hereto. No waiver
of any of the provisions of this Deed shall be deemed or shall constitute a
waiver of any other provisions thereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

12. Subrogation. In the event of payment under this Deed, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

13. No Duplication of Payments. The Company shall not be liable under this Deed
to make any payment in connection with any Claim made against Indemnitee to the
extent Indemnitee has otherwise actually received payment (under any insurance
policy, the Articles, Cooper Ltd.’s Bye-laws or otherwise) of the amounts
otherwise indemnifiable hereunder.

14. Binding Effect, Etc. This Deed shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, takeover, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives; provided, however, that Cooper Ltd. shall be a beneficiary of,
and have the right to enforce, Section 17 hereof. This Deed shall continue in
effect regardless of whether Indemnitee continues to serve as a director,
secretary, officer or representative of the Company or of any other enterprise
at the Company’s request.

15. Severability. The parties intend that the rights granted under this Deed and
the obligations of the Company hereunder comply in all respects with the
applicable Irish law. If any provisions of this Deed shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (i) the validity,
legality and enforceability of the remaining provisions of this Deed (including,
without limitation, each portion of any Section of this Deed containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(ii) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and, (iii) to the fullest extent possible, the
provisions of the Deed (including, without limitation, each portion of any
Section of this Deed containing any such provision held to be invalid, illegal
or unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested hereby.

16. Governing Law. This Deed shall be governed by and construed and enforced in
accordance with the laws of Ireland applicable to contracts made and to be
performed in Ireland without giving effect to the principles of conflicts of
laws. For purposes of this Deed, the Company and Indemnitee hereby irrevocably
and unconditionally submit to the exclusive jurisdiction of the courts sitting
in Ireland.

17. Reimbursement of Cooper Ltd.: In the event a Claim results in a Judgment in
Indemnitee’s favor or otherwise is disposed of in a manner that allows the
Company to indemnify Indemnitee in connection with such Claim under the Articles
as then in effect or otherwise, the Company will reimburse Cooper Ltd. for any
indemnification or advancement of Expenses previously made by Cooper Ltd. in
connection with such Claim.

18. Prior Agreements. This Deed shall supersede any prior indemnification
agreements and/or arrangements between the Company, Cooper Ltd. and the
Indemnitee.

IN WITNESS WHEREOF, the parties have caused this Deed to be signed and delivered
on this       day of August, 2010.

GIVEN UNDER THE COMMON SEAL OF
COOPER INDUSTRIES PLC:

By:       
Kirk S. Hachigian
Chairman, President and Chief Executive Officer


By:       
Terrance V. Helz
Secretary


Signed, sealed and delivered

          By INDEMNITEE

Name:
    —  

Title: Director

